           Case 1:20-cv-00439-LY Document 24 Filed 10/30/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
MARIA BROMLEY and KLEBER                    §
PAUTA, on behalf of themselves and all      §
others similarly situated,                  §
                                            §
                        Plaintiffs,         §
                                            §
v.                                          §      Civil Action No. 1:20-CV-439-LY
                                            §
SXSW LLC and            ,                   §
SXSW HOLDINGS, INC.,                        §
                                            §
                        SXSW.               §

                JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT

TO THE HONORABLE LEE YEAKEL:

        Plaintiffs Maria Bromley and Kleber Pauta and Defendants SXSW LLC and SXSW Holdings,

Inc., provide this Alternative Dispute Resolution (“ADR”) Report.

        The parties have exchanged written settlement demands/offers pursuant to the Court’s Scheduling

Order and are engaged in informal discovery. Both parties are aware of the ADR procedures but, because

their discussions remain ongoing, they do not believe court-ordered ADR is necessary at this point.

        The persons responsible for settlement negotiations for Plaintiffs is Daniel O. Herrera and for

Defendants Peter D. Kennedy.

                                                     Respectfully submitted,

                                                     By:/s/ Peter D. Kennedy
                                                     Peter D. Kennedy
                                                     State Bar No. 11296650
                                                     Graves, Dougherty, Hearon & Moody, P.C.
                                                     401 Congress Avenue, Suite 2700
                                                     Austin, Texas 78701
                                                     (512) 480-5764
                                                     (512) 536-9908 (Fax)
                                                     pkennedy@gdhm.com

                                                     ATTORNEYS FOR DEFENDANTS
                                                     SXSW LLC AND SXSW HOLDINGS INC.
           Case 1:20-cv-00439-LY Document 24 Filed 10/30/20 Page 2 of 3




                                         Randy Howry
                                         State Bar No. 10121690
                                         rhowry@howrybreen.com
                                         Sean Breen
                                         State Bar No. 00783715
                                         sbreen@howrybreen.com
                                         James Hatchitt
                                         State Bar No. 24072478
                                         jhatchitt@howrybreen.com
                                         Howry Breen & Herman, LLP
                                         1900 Pearl Street
                                         Austin, Texas 78705-5408
                                         (512) 474-7300
                                         (512) 474-8557 (Fax)

                                         Joseph G. Sauder
                                         jgs@sstriallawyers.com
                                         Lori G. Kier
                                         lgk@sstriallawyers.com
                                         Joseph B. Kenney
                                         jbk@sstriallawyers.com
                                         Sauder Schelkopf LLC
                                         1109 Lancaster Ave.
                                         Berwyn, PA 19312
                                         (888) 711-9975
                                         (610) 421-1326 (Fax)

                                      By:/s/ Daniel O. Herrera
                                         Daniel O. Herrera
                                         dherrera@caffertyclobes.com
                                         Kaitlin Naughton
                                         knaughton@caffertyclobes.com
                                         Cafferty Clobes Meriwether & Sprengel LLP
                                         150 S. Wacker Drive, Suite 3000
                                         Chicago, Illinois 60606
                                         (312) 782-4880
                                         (312) 782-7785 (Fax)




Joint ADR Report – Page 2
           Case 1:20-cv-00439-LY Document 24 Filed 10/30/20 Page 3 of 3




                                                 Bryan L. Clobes
                                                 bclobes@caffertyclobes.com
                                                 Cafferty Clobes Meriwether & Sprengel LLP
                                                 205 N. Monroe St.
                                                 Media, PA 19063
                                                 (215) 864-2800
                                                 (215) 964-2808 Fax)

                                             ATTORNEYS FOR PLAINTIFFS AND THE
                                             PROPOSED CLASS


                                      Certificate of Service

        I certify that on October 30, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of the filing to the following:

        Randy Howry
        Sean Breen
        James Hatchitt
        Howry Breen & Herman, LLP
        1900 Pearl Street
        Austin, TX 77005-5408

        Joseph G. Sauder
        Lori G. Kier
        Joseph B. Kenney
        Sauder Schelkopf LLC
        1109 Lancaster Avenue
        Berwyn, PA 19312

        Daniel O. Herrera
        Kaitlin Naughton
        Cafferty Clobes Meriwether & Sprengel LLP
        150 S. Wacker Drive, Suite 3000
        Chicago, IL 60606

        Bryan L. Clobes
        Cafferty Clobes Meriwether & Sprengel LLP
        205 N. Monroe Street
        Media, PA 19063

                                             /s/ Peter D. Kennedy
                                             Peter D. Kennedy




Joint ADR Report – Page 3
